Citation Nr: 1012956	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-16 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active service April 1965 to September 1966.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a decision of March 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that after the issuance of the April 21, 
2006, statement of the case, the Veteran filed a substantive 
appeal that was received on June 23, 2008.  By letter dated 
in July 2008, the RO informed the Veteran that his 
substantive appeal was not received on time and informed him 
that the appeal period was considered closed.  The Veteran 
did not appeal the closing of his claim.  Nevertheless, the 
RO subsequently afforded the Veteran a VA examination in 
January 2009 and certified his case to the Board.  In 
effect, the RO ultimately treated the Veteran's substantive 
appeal as if it were timely filed.  Rowell v. Principi, 4 
Vet. App. 9, 17 (1993).  Thus, the Board has jurisdiction 
over the case as an original claim.  See Id.     

Although the Veteran's notice of disagreement that was 
received initiated an appeal as to several other issues, 
which were denied in the March 2007 rating decision, his 
substantive appeal received in June 2008 limited his appeal 
to four issues, three of which remain in appellate status 
and are listed on the first page of this decision.  The 
appeal also originally included the issue of service 
connection for acquired psychiatric disability, claimed as 
posttraumatic stress disorder (PTSD), this benefit was 
granted by rating decision in July 2009 and is therefore no 
longer in appellate status.	




FINDINGS OF FACT

1.  Noise exposure is consistent with the circumstances of 
the Veteran's service; separation examination indicates 
clinical hearing loss and current findings show hearing loss 
for VA compensation purposes.

2.  Competent medical evidence associates the Veteran's 
tinnitus with his hearing loss.

3.  The competent evidence does not demonstrate that the 
Veteran has loss of use of a creative organ due to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Entitlement to special monthly compensation based on 
loss of use of a creative organ is not established.  38 
U.S.C.A. § 1114 (West Supp. 2009); 38 C.F.R. § 3.350 (2009).


						(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in April 2005, April 2006 and 
November 2006 that fully addressed all notice elements and 
were sent prior to the initial RO decision in this matter.  
The letters informed him of what evidence was required to 
substantiate the claims of service connection, and of his 
and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, the Veteran was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are thus moot.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

In this case, the RO has obtained service, VA, and private 
treatment records.  Additionally, the Veteran was afforded 
VA audiological examinations in October 2006 and January 
2009, and VA examinations in August 2005 and January 2009 
that addressed erectile dysfunction.

All available records and medical evidence have been 
obtained in order to make adequate determinations.  There is 
no allegation from the Veteran and his representative that 
they any evidence in their possession that is needed for 
full and fair adjudication of these claims.  



I.  Service Connection

Laws and Regulations

The Veteran is claiming entitlement to service connection 
for bilateral hearing loss and tinnitus. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. 
§ 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  By contrast, the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal 
to his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test results 
meeting the criteria of 38 C.F.R. § 3.385....For 
example, if the record shows (a) acoustic trauma 
due to significant noise exposure in service and 
audiometric test results reflecting an upward 
shift in tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley, 5 Vet. App. 155, 159 (1993) (quoting from a brief 
of the VA Secretary).

Analysis

At the outset, the Board observes that the Veteran's 
military occupational specialty (MOS) was that of a 
construction machine operator.  Accordingly, noise exposure 
would likely be consistent with the circumstances of his 
service.  Therefore, in-service noise exposure is conceded.  
38 U.S.C.A. § 1154(a).  However, the question remaining for 
consideration is whether any current hearing loss or 
tinnitus is shown by the record to be at least as likely as 
not due to such in-service noise exposure.

When the Veteran was afforded VA examinations in October 
2006 and January 2009, he reported that the onset of his 
hearing loss and tinnitus was in 1966.  Moreover, he is 
competent to report observable symptomatology such as 
hearing loss and ringing in the ears.  Layno v. Brown, 6 
Vet. App. 465 (1994).  

In this case, service treatment records are silent for any 
complaints of, treatments for, or diagnoses of hearing loss 
and tinnitus.  However, his August 1966 separation 
examination did show clinical hearing loss per Hensley.  
Moreover, it is noted that the separation examination showed 
diminished audio acuity at 500, 1000, and 2000 Hz, when 
compared to findings made at the enlistment examination.  
(The Board notes that it is assumed that service department 
audiometric tests prior to October 31, 1967, were in 
American Standards Association (ASA) units. The mathematical 
adjustments to complete the conversion to the modern 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI) units have been considered in 
determining both that a decrease in auditory acuity occurred 
from enlistment to separation and that clinical hearing loss 
existed at separation).

In this case, the record reflects that the Veteran's current 
hearing loss meets the regulatory thresholds to be 
considered disabling for VA compensation purposes.  At the 
time of the October 2006 and January 2009 VA examinations, 
audiometric testing revealed auditory thresholds greater 
than 40 decibels for several of the relevant frequencies in 
each ear.

Again, there is evidence of record showing clinical hearing 
loss per Hensley upon discharge, and the current findings 
demonstrate current hearing loss under 38 C.F.R. § 3.385.  
Given these factors, the Board finds that a grant of service 
connection is warranted here for both hearing loss and 
tinnitus.

In reaching the above conclusion, the Board acknowledges a 
January 2009 VA examination in which the examiner opined 
that it was less likely than not that the current hearing 
loss and tinnitus were due to acoustic trauma in service.  
The VA examiner explained that service treatment records 
documented normal hearing on enlistment and at separation, 
with no significant change in hearing during military 
service.  However, as explained above, the Veteran's hearing 
was clinically abnormal based on the audiometric findings at 
separation, once the appropriate ASA to ISO units is 
accomplished.  It appears that the VA examiner neglected to 
convert the in-service audiometric findings to the modern-
day units.  Such failure resulted in a conclusion that was 
based on a faulty premise, i.e., that hearing was normal in 
service.  Because of this defect, the examiner's opinion is 
not found to be of probative value and the Board may thus 
discount it.

The Board also acknowledges that the Veteran worked in 
construction and farming following separation from active 
service, and also had recreational noise exposure from 
hunting and snowmobiles, but as he indicated at his January 
2009 VA examination, he wore ear protection while engaging 
in these activities.  It is also true that the Veteran did 
not report hearing loss on his report of medical history at 
separation from service.  However, given the Veteran's in-
service duties and the fact that some clinical hearing loss 
and some degradation in audio acuity were shown at 
separation, the overall evidence is found to be at least in 
equipoise on the question of whether current hearing loss is 
related to active service.  Moreover, the VA examiner in 
January 2009 indicated that the tinnitus is as likely as not 
a symptom associated with hearing loss.  Thus, an award of 
service connection for such disorder is also warranted.  In 
reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Special Monthly Compensation

The other issue before the Board is entitlement to special 
monthly compensation (SMC) based on loss of use of a 
creative organ.

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.

As pertinent to the Veteran's claim here, SMC is payable at 
a specified rate if he, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 
Supp. 2009), 38 C.F.R. § 3.350(a) (2009).

The Board notes that the Veteran is service-connected for 
posttraumatic stress disorder (PTSD), Type II diabetes 
mellitus, right knee degenerative joint disease (DJD) status 
post removal of medial meniscus, low back disability 
secondary to right knee DJD status post removal of medical 
mensicus, and right hip strain secondary to right knee 
disability DJD status post removal of medical meniscus.

Loss of a creative organ will be shown by acquired absence 
of one or both testicles (other than undescended testicles) 
or other creative organ.  Loss of use of one testicle will 
be established when examination by a board finds that: (a) 
the diameters of the affected testicle are reduced to one-
third of the corresponding diameters of the paired normal 
testicle, or (b) the diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by 
a board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a)(1)(i) (2009).

While the evidence of record does show erectile dysfunction 
and that the Veteran had tried various medications and 
treatment, there is no competent finding that such 
dysfunction may be related to any service-connected 
disability.  When the Veteran was afforded a VA examination 
in August 2005, the VA examiner noted that the erectile 
dysfunction was attributable to blood pressure medications.  
Additionally, after reviewing the Veteran's claims file, and 
after interviewing and examining the Veteran, the VA 
examiner in January 2009 reported that the history of 
erectile dysfunction predated the diagnosis of type II 
diabetes.  Given the medical history and the findings on the 
examination, the VA examiner concluded that it is less 
likely than not that the Veteran's erectile dysfunction was 
caused by his diabetes.    

The Board acknowledges the Veteran's assertion that his 
erectile dysfunction is secondary to his Type II diabetes 
mellitus.  In a statement received in June 2008, he reported 
that he was fine before he was diagnosed with Type II 
diabetes mellitus and could perform without Viagra.  He 
noticed that several months after being diagnosed with Type 
II diabetes mellitus, he was unable to perform even with 
Viagra.  While the Veteran is competent to report his 
symptoms, the Board notes, however, that the etiology of his 
erectile dysfunction requires medical knowledge.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, there is no basis for a grant of 
special monthly compensation due to loss of use of a 
creative organ.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.
Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


